Citation Nr: 1012117	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  05-16 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri 


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The Veteran served on active duty from June 1951 to May 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  This matter was previously before the 
Board in October 2008 at which time it was remanded in 
compliance with due process requirements.  The matter is once 
again before the Board.

The Board granted a motion to advance this case on the docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 
7107(a)(2) (West 2002).

The underlying issues of entitlement to service connection 
for a low back disability and a bilateral knee disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if 
additional action is required on his part.


FINDINGS OF FACT

1.  In a September 1996 Board decision, the Board denied the 
Veteran's claims of entitlement to service connection for a 
back disorder and right and left knee disorders.

2.  Evidence received since the Board's September 1996 
decision was not previously received, relates to 
unestablished facts necessary to substantiate the claims, and 
raises a reasonable possibility of substantiating the claims.




CONCLUSIONS OF LAW

1.  The September 1996 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  Evidence received since the September 1996 decision is 
new and material, and the Veteran's claims for service 
connection for a low back disability and for a bilateral knee 
disability have been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  The Board points out that the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
38 U.S.C.A. § 5103A(f).

While some duties imposed by the VCAA are pertinent to 
applications to reopen previously denied final claims, e.g. 
Kent v, Nicholson, 20 Vet. App. 1 (2006), in addition to the 
duties imposed on the underlying claim of service connection, 
the Board finds that, in view of the Board's favorable 
disposition of the claims presently being decided with 
respect to reopening the claims of entitlement to service 
connection for a low back disability and a bilateral knee 
disability, the VCAA and its implementing regulations do not 
prevent the Board from rendering a decision as to these 
issues.

II.  Analysis

Entitlement to service connection for a low back disability 
and a bilateral knee disability has been previously denied, 
including by the Board in September 1996.  The Board's 
September 1996 decision is final.  See 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100.  Under pertinent law and VA regulations, VA 
may reopen and review a claim that has been previously denied 
if new and material evidence is received since the last final 
decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Evans v. 
West, 12 Vet. App. 22 (1998).

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence. New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by VA on or after August 29, 2001.  Id.  As 
the appellant in this case filed an application to reopen a 
claim for service connection for a low back disability and a 
bilateral knee disability in November 2003, the revised 
version of 3.156 is applicable in this appeal. Furthermore, 
for purposes of the "new and material" evidence analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. § 
1110 (West 2002).  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
for veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The evidence that the Board considered in September 1996 
included the Veteran's assertions that he had present back 
and knee conditions related to an auto accident in service in 
1952.  The only available service treatment record, the 
Veteran's service separation examination report of May 1953, 
shows normal clinical evaluations of the Veteran's spine and 
lower extremities.  Also for consideration was a July 1994 VA 
examination report diagnosing the Veteran as having 
degenerative joint disease of the lumbosacral spine, 
symptomatic, and degenerative joint disease of both knees, 
symptomatic as pain.  The Board further considered two 
statements from John L., Burroughs, D.O. dated in May 1995 
and July 1995.  Dr. Burroughs indicated that the Veteran had 
first been seen in his office in 1964 and had been treated 
for a number of ailments, including gouty arthritis in 
January 1981.  Dr. Burroughs also relayed that the Veteran 
complained in May 1995 that his legs had hurt on and off for 
40 years and that he had a history of being in an auto 
accident in 1953 and did not know if he fractured his pelvis.  
In addition, the Board considered a letter that the Veteran 
reported writing to his wife while in service in 1952 
informing her that he had been on light duty and that his 
back and legs were still pretty sore.  He further informed 
his wife that he had been told at the hospital that he may 
have a cracked pelvis.  

Evidence presented subsequent to September 1996 includes an 
April 2004 medical statement obtained from the Veteran's 
representative.  This statement is signed by a S. T. 
McLaughlin, M.D., who checked "yes" to the question of 
whether it is at least as likely as not that the Veteran's 
current back and knee conditions are related to military 
service.  However, in explaining his opinion, Dr. McLaughlin 
stated that the Veteran had degenerative arthritis of the 
knee and spine which was usually due to aging, but that 
"It's possible that it could be related to physical activity 
with military service."  

Additional evidence submitted after September 1996 includes a 
statement from "The Gang" that was written on a Transmittal 
Sheet dated in May 1953.  On this form is a question asking 
the recipient how civilian life was after getting out of the 
Army and hoping that the recipient's back and legs were doing 
better since the accident.  In addition, there is a "To Whom 
It May Concern" letter from Dr. McLaughlin stating that he 
had seen the Veteran in February 2004 and diagnosed him as 
having arthritis and possible spinal stenosis.  Also on file 
are VA x-ray reports dated in August 1994, but received in 
June 2009.  These reports show degenerative changes in the 
Veteran's lumbosacral spine and negative examinations of the 
right and left knees.

The Board finds that the evidence submitted after the 
September 1996 final adverse Board decision as outlined above 
is new in that it has not been previously considered by 
agency decision makers, and that some of this evidence is not 
cumulative or duplicative of evidence previously considered.  
The Board further finds that some of the new evidence must be 
considered both new and material as it relates to the 
essential elements for service connection for low back and 
bilateral knee disabilities, i.e., it provides a medical 
nexus between the Veteran's knee and back conditions and 
service.  This evidence, namely Dr. McLaughlin's April 2004 
statement, when considered with evidence previously of 
record, bears substantially upon the specific matters under 
consideration in that it provides some evidence of present 
low back and bilateral knee disabilities due to factors in 
service.  In light of this evidence, the Board finds that the 
record contains new and material evidence to reopen the claim 
for service connection for low back and bilateral knee 
disabilities.  See 38 U.S.C.A. §§ 5107, 5108; 38 C.F.R. 
§ 3.156.  Thus, the claims are reopened.

ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a low back 
disability.  To this extent, the appeal is allowed.

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a bilateral 
knee disability.  To this extent, the appeal is allowed.


REMAND

Now that the Veteran's claims for entitlement to service 
connection for low back and bilateral knee disabilities are 
reopened, additional development is warranted in order to 
make a fully informed decision in this case.  

The United States Court of Appeals for Veterans Claims held 
in McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

Once VA provides an examination, it must be adequate or VA 
must notify the veteran why one will not or cannot be 
provided.  An examination is adequate if it "takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  
An examination must be based upon consideration of the 
veteran's prior medical history and examinations.  Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).

Dr. McLaughlin's opinion noted above, while speculative in 
rationale, establishes some evidence of a nexus between the 
Veteran's "physical activity" in service and low back and 
bilateral knee conditions.  Accordingly, it satisfies the 
elements of McLendon above thus requiring that the Veteran be 
afforded a VA examination in fulfillment of VA's duty to 
assist.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  This is indeed consistent with the Veteran's 
written request in August 2004 that he be provided with an 
examination if his doctor's opinion, i.e., Dr. McLaughlin's 
opinion, was insufficient.  

The Veteran also reported in writing in August 2004 that Dr. 
McLaughlin had been treating him for quite some time.  
However, other than Dr. McLaughlin's April 2004 statement 
noted above, there are no records from him on file.  
Accordingly, an attempt should be made to obtain all 
pertinent outstanding treatment records, to include from Dr. 
McLaughlin.  38 U.S.C.A. § 5107A(b).  

Accordingly, the case is REMANDED for the following action:

1.  Copies of pertinent outstanding 
treatment records, both VA and nonVA, 
covering the period from service to 
present, should be obtained and 
associated with the claims folder.  This 
should include pertinent treatment 
records from S. T. McLaughlin, M.D.  If 
the request(s) for treatment records 
is(are) not successful, the AMC/RO should 
document the claims file and inform the 
appellant and his representative of this 
so that they will have an opportunity to 
obtain and submit the records themselves.

2.  Schedule the Veteran for a VA 
orthopedic examination to determine 
whether the Veteran presently has low 
back disability and bilateral knee 
disability related to service.  Have the 
designated examiner review the claims 
file for the pertinent medical and other 
history, including a complete copy of 
this remand.  The examiner should be 
asked to opine whether it is at least as 
likely as not (a 50 percent degree of 
probability or higher) that the Veteran 
presently has low back and/or bilateral 
knee disability(ies) related to service.  
The examiner should support all opinions 
with a complete rationale.    

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


